Citation Nr: 0104380	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  94-39 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disability.  

2.  Entitlement to service connection for a cardiovascular 
disability.  

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to an original evaluation greater than 10 
percent for a left inguinal hernia disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The record reflects that the veteran had active duty service 
from January to July 1991, serving in the Southwest Asia 
Theater of Operations from February to June 1991.  He also 
had additional National Guard service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 1993 and February 1994 rating 
decisions rendered by the San Juan, Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA), where 
the benefits sought on appeal were denied.

As a preliminary matter, we note that the brief and VA Form 
646 submitted on the veteran's behalf included, as issues on 
appeal, the issues of service connection for a right shoulder 
and back disorder.  However, we must point out that the RO 
determined that these issues, which were initially denied in 
a November 1994 rating decision (RD), were not in appellate 
status because no timely substantive appeal was submitted.  
The veteran was afforded his appellate rights in conjunction 
with that December 1999 decision, but did not appeal the RO's 
finding that no substantive appeal to the November 1994 RD 
had been filed.  We note that the veteran was provided a 
statement of the case (SOC) in March 1995, with notice of his 
appellate rights.  Although he submitted a VA Form 21-4138 
concerning a hearing request in September 1995, we can 
identify no VA Form 9 or substantive appeal containing the 
containing the necessary information with respect to these 
issues.  See 38 C.F.R. § 20.202 (2000) (the Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the [AOJ] . . . ., to the extent 
feasible, . . . related to specific items in the [SOC or 
SSOC]; if the [SOC] and any prior [SSOC] addressed several 
issues, the [appeal] must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed).  Thus, we find 
that no further action on this question is necessary.  


FINDING OF FACT

In January 2000, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, on a VA Form 21-4138, that a withdrawal of the 
appeal for an original evaluation greater than 10 percent for 
a left inguinal hernia disability is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not 

have jurisdiction to review the appeal and it is dismissed 
without prejudice.



ORDER

The appeal for entitlement to an original evaluation greater 
than 10 percent for a left inguinal hernia disability is 
dismissed.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Historically, the veteran filed for a number of disorders 
which resulted in the adjudication of multiple appeals.  He 
was afforded a local hearing pertaining to each issue in 
February 1995.  However, he has repeatedly requested a 
hearing before the Board, first in April 1994 (VA Form 9); 
next in June 1994 (VA Form 9); December 1994 (VA Form 9); 
September 1995 (VA Form 21-4138); and again in May 1996 (VA 
Form 9).  Although it is not clear whether he desires a 
hearing before a traveling section of the Board, or a Central 
Office hearing, he repeatedly requested a Board hearing, even 
after his local hearing.  We are unable to identify any 
transcript showing that such a hearing was conducted.  Thus, 
this claim must be remanded.  

We also note that although copies of the veteran's service 
medical records (SMRs) are associated with his claims folder, 
it is not clear whether all of his SMRs are of record.  Thus, 
the RO should verify the veteran's service and request a 
complete copy of his SMRs through official channels.  

Additionally, we note that the veteran has claimed that 
although he manifested high blood pressure prior to service, 
that his condition was aggravated during his Persian Gulf 
service.  Specifically, he testified that he manifested chest 
pain during service upon exertion.  Further medical 
clarification with respect to this issue would be helpful 
prior to further appellate review.  Thus, a VA cardiac 
examination with an opinion is requested.  It is also unclear 
whether current treatment records are associated with his 
claims folder.  Further action on this matter is also needed.  
Finally, additional clarification as to the veteran's mental 
disorder diagnosis is needed.  Thus, a VA records review 
should be conducted.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

1.  The RO should clarify the veteran's 
hearing request, in writing, associate 
his election with his claims file, and 
take the appropriate action to fulfill 
his request. 

2.  The RO should also obtain the names 
and addresses of all medical care 
providers who treated the veteran for any 
claimed disorder since August 1997.  
After securing the necessary release, the 
RO should obtain these records.

3.  The RO should make another attempt to 
(A) verify the veteran's active service, 
and (B) secure his service medical 
records through official channels.

4.  The veteran should then be afforded a 
VA Cardiac examination, and a records 
review by a VA Mental disorders examiner 
to clarify his diagnoses.  The claims 
folder and a complete copy of this remand 
should be made available to the examiner 
and reviewer for review before the 
examination.  

5.  The VA examiner and records reviewer 
should first review the c-file, to 
include, but not limited to, his service 
medical records, his April 1992 VAE 
report (Cardiac), and July 1999 VAE 
mental disorders report, stating this 
review on the examination report.  The c-
file should be obtained when necessary 
prior to examination.  

The CARDIAC examiner should then provide 
the following opinions:

(A)  Is it as likely as not that the 
cardiac disability began during service, 
or 

(B)  Is it more likely than not that the 
current cardiac condition began 
subsequent to service.  Provide the 
medical rational for this opinion.  

(C)  If the examiner finds that the 
veteran's cardiac condition began before 
service, an opinion should be given as to 
whether to it increased in severity 
beyond the normal progression of that 
disorder in service.

The MENTAL DISORDERS records reviewer 
should provide the following opinions 
(see Allen v. Principi, No. 99-7199 Fed. 
Cir. Feb. 2, 2001):

(A)  Does the veteran have a mental 
disorder that is due to, or was 
aggravated by, service?  

(B)  If so, did his alcohol abuse 
disability result from his mental 
disorder, or

(C) was the alcohol abuse disability due 
to his own willful action?  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby informed that failure to cooperative 
with requested development might adversely affect the case.  
See 38 C.F.R. § 3.655 (2000) (failure to report for 
Department of Veterans Affairs examination).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




